Exhibit 10.1

SECOND AMENDMENT TO AMENDED AND RESTATED ADVISORY AGREEMENT

This SECOND AMENDMENT TO THE AMENDED AND RESTATED ADVISORY AGREEMENT (this
“Second Amendment”), effective as of October 4, 2012, is entered into by and
between CARTER VALIDUS MISSION CRITICAL REIT, INC., a Maryland corporation (the
“Company”), Carter/Validus Operating Partnership, LP, a Delaware limited
partnership (the “Partnership”) and CARTER/VALIDUS ADVISORS, LLC, a Delaware
limited liability company (the “Advisor”). Capitalized terms used herein without
definition shall have the meanings ascribed to such terms in the Advisory
Agreement (defined below).

WHEREAS, the Company, the Partnership and the Advisor are parties to that
certain Amended and Restated Advisory Agreement, dated November 26, 2010, as
amended and renewed (the “Advisory Agreement”); and

WHEREAS, the Company, the Partnership and the Advisor desire to further amend
the Advisory Agreement as set forth herein in order to remove the sourcing fee
from the compensation payable to the Advisor.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1. Amendment to Article I

The definition of “Sourcing Fee” set forth in Article I of the Advisory
Agreement is hereby deleted in its entirety.

 

2. Deletion of Section 3.01(g)

Section 3.01(g) of Article III of the Advisory Agreement is hereby deleted in
its entirety.

 

3. Governing Law.

The provisions of this Second Amendment shall be construed and interpreted in
accordance with the laws of the State of Florida, and venue for any action
brought with respect to any claims arising out of this Second Amendment shall be
brought exclusively in Hillsborough County, Tampa.

 

4. Counterparts.

This Second Amendment may be executed in any number of counterparts, each of
which shall be an original, but all of which shall constitute one instrument.

Except as expressly set forth herein, the Advisory Agreement remains unmodified
and unchanged and the parties hereto ratify and confirm the Advisory Agreement
as amended hereby.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment
effective as of the date first set forth above.

 

CARTER VALIDUS MISSION CRITICAL
REIT, INC. By:  

/s/ Todd M. Sakow

  Todd M. Sakow   Chief Financial Officer CARTER/VALIDUS ADVISORS, LLC By:  

/s/ John E. Carter

  John E. Carter  

Chief Executive Officer and Chief Investment

Officer

CARTER/VALIDUS OPERATING PARTNERSHIP, LP By:   Carter Validus Mission Critical
REIT, Inc., its General Partner By:  

/s/ John E. Carter

  John E. Carter   Chief Executive Officer